901 F.2d 297
Alan SINGER and David Grunberg, d/b/a Red Lantern Book Storeand Marty's Adult World of Bristol, Inc., d/b/aAircraft Books and News, Plaintiffs-Appellants,v.The TOWN OF EAST HARTFORD, CONNECTICUT, and Howell Grover,individually and as Chief of Police of the Town ofEast Hartford, Connecticut, Defendants-Appellees.
No. 1030, Docket 89-9073.
United States Court of Appeals,Second Circuit.
Argued March 23, 1990.Decided April 25, 1990.

Appeal from the September 28, 1989, judgment of the District Court for the District of Connecticut;  Ellen Bree Burns, Chief Judge.
Daniel A. Silver, New Britain, Conn., for plaintiffs-appellants.
Jose R. Ramirez, Asst. Corp. Counsel, East Hartford, Conn., for defendants-appellees.
Before NEWMAN, PRATT and MINER, Circuit Judges.
PER CURIAM:


1
The proprietors of two adult book stores in East Hartford, Connecticut, appeal from the September 28, 1989, judgment of the District Court for the District of Connecticut (Ellen Bree Burns, Chief Judge) dismissing on the merits a complaint challenging on First Amendment grounds the constitutionality of one provision of a newly enacted town ordinance.  The ordinance regulates "adult-oriented establishments."    The challenged provision prohibits any video booths operated by "adult-oriented establishments" to be closed or obscured from view from common areas within the stores.  East Hartford Code of Ordinances Sec. 8-62(b) (1989).


2
We affirm the judgment of the District Court on the well-reasoned opinion of Chief Judge Burns, Singer v. Town of East Hartford, 736 F.Supp. 430 (D.Conn.1989).